DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-11 are objected to because of the following informalities:
In claim 1, line 11, “data;” should be -data; and-.
In claim 5, line 7, “result;” should be -result; and-.
In claim 6, line 12, “Dmax;” should be -Dmax; and-.
In claim 10, line 5, “parameters; if” should be -parameters; and if-.
In claim 11, line 7, “average;” should be - average; and-
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. (CN 107516107 A), hereafter referred to as Ding’107 in view of Chen et al. (CN 105791051 B), hereafter referred to as Chen’051.

Referring to independent claim 1, Ding’107 teaches a working condition state modeling and model correcting method, characterized by comprising the following steps: step 1: collecting data, and arranging the data in a chronological order to form a time sequence data set (calculating working condition sample parameters in the past 10 seconds at each sampling moment in cyclic working conditions to obtain feature parameter sample data, paragraph 13 of the original document and page 2, lines 46-48 of the translation); step 3: clustering the time sequence data set (using a K-means clustering algorithm, paragraph 14, line 1 of the original document and page 2, line 49 of the translation), computing a central point data set of the cluster (randomly selecting a clustering center, adjusting until the center is no longer changed, paragraph 14, lines 2-3 and paragraph 16, line 1 of the original document and page 2, lines 49-50 and page 3, lines 1-2 of the translation), and generating a working condition data set (clustering center c1 of a stable working condition, paragraph 16, line 2 of the original document and page 3, lines 2-3 of the translation) and a working condition process data set (clustering center c2 of a changing working condition, paragraph 16, line 2 of the original document and page 3, lines 2-3 of the translation); step 4: counting a working condition transition probability for the working condition process data set to form a working condition transition probability model data set (Markov chain model simulates change of speed and acceleration and predicts variable speed under stable working conditions, paragraph 99 of the original document, page 6, lines 12-15 of the translation); step 5: collecting the data (vehicle speed V and acceleration a used to establish group of Markov chain model, paragraph 100, lines 2-5 of the original and page 6, lines 18-22 of the translation), and detecting and processing the data (vehicle acceleration of the next moment can be predicted at moment k, paragraph 110-111 in the original document, page 6, lines 30-31 of the translation); and step 6: computing a working condition state transition mode phase by phase and processing (next time speed and previous time speed can be determined based on current time speed and formulas, see paragraphs 110-113 of the original document and page 6, lines 30-33 of the translation).
Ding’107 does not appear to explicitly teach step 2: preprocessing the time sequence data set.
However, Chen’051 teaches preprocessing the time sequence data set (data pre-processing unit performing normalization processing to the time sequence, paragraph 34, lines 1-3 of the original and page 4, lines 11-12 of the translation).
Ding’107 and Chen’051 are analogous because they both concern the inventive field of monitoring data.
Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Ding’107 and Chen’051 before them, to modify the method of Ding’107 to include the preprocessing of Chen’051 by incorporating a pre-processing unit to perform normalization processing to the time sequence.
The motivation for doing so would have been to increase accurate detection of data abnormalities (paragraph 4 of the original and page 2, lines 44-48 of the translation).
Therefore, it would have been obvious to combine Ding’107 and Chen’051 to bring about the invention as claimed.

As to claim 2, Ding’107 teaches the working condition state modeling and model correcting method according to claim 1, characterized in that the step 1 comprises: marking time sequence labels for the collected data (x1,x2, ...,xm) to form a time sequence data set (xi1, xi2, ..., xim) (circulating the working condition at every sampling time calculation of parameters in the last 10 seconds to obtain (x11, x12, …, x1m), (x21, x22, …, x2m), …, (xn1, xn2, …, xnm), paragraph 13, lines 1-2 of the original and page 2, lines 46-48 of the translation),wherein m represents the number of parameters (m represents the characteristic parameter number, paragraph 13, lines 2-3 of the original and page 2, line 48 of the translation); and x represents different parameters (each member of each individual set has m parameters x contained therein, see paragraph 13, lines 1-2 of the original and page 2, lines 46-48 of the translation).
Ding’107 does not appear to explicitly teach the time sequence data set including ti, wherein ti represents the time sequence labels which are gradually increased.
However, Ding’107 does teach Tij representing a point in a transition probability matrix relevant to a target time (paragraph 100, lines 5-6 and paragraph 102 of the original; page 7, lines 25-29 of the translation).
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Ding’107 and Chen’051 before them, to modify the time sequence set of Ding’107 to include the target time of Ding’107 by incorporating the point as a sequence label in the time sequence data set.
The motivation for doing so would have been to realize an improvement in performance of the device (paragraph 4 of the original, page 2, lines 22-25 of the translation).
Therefore, it would have been obvious to modify Ding’107 in view of Chen’051 to bring about the invention as claimed.

As to claim 3, Chen’051 teaches the working condition state modeling and model correcting method according to claim 1, characterized in that the step 2 comprises: deleting irrelevant parameters in the time sequence data in the time sequence data set (xi1, xi2, …, xim) to obtain a time sequence data set (xi1, xi2, ..., xin) after dimension reduction, n < m (compressing the sequence to an m-length sequence C, wherein Ci is a normalized sequence Y subsegment average at the i-th time sequence, paragraph 19 of the original and page 3, lines 21-22 of the translation); wherein m represents the number of parameters (sequence originally n-length, where m<<n, paragraph 19 of the original and page 3, lines 21-22 of the translation); n represents the number of parameters after dimension reduction (sequence reduced to m-length, where m<<n, paragraph 19 of the original and page 3, lines 21-22 of the translation).
Ding’107 teaches wherein m represents the number of parameters (m represents the characteristic parameter number, paragraph 13, lines 2-3 of the original and page 2, line 48 of the translation); and x represents different parameters (each member of each individual set has m parameters x contained therein, see paragraph 13, lines 1-2 of the original and page 2, lines 46-48 of the translation).
Ding’107 and Chen’051 do not appear to explicitly teach wherein ti represents the time sequence labels which are gradually increased.
However, Ding’107 does teach Tij representing a point in a transition probability matrix relevant to a target time (paragraph 100, lines 5-6 and paragraph 102 of the original; page 7, lines 25-29 of the translation).
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Ding’107 and Chen’051 before them, to modify the time sequence set of Ding’107 to include the target time of Ding’107 by incorporating the point as a sequence label in the time sequence data set.
The motivation for doing so would have been to realize an improvement in performance of the device (paragraph 4 of the original, page 2, lines 22-25 of the translation).
Therefore, it would have been obvious to modify Ding’107 in view of Chen’051 to bring about the invention as claimed.

Allowable Subject Matter
Claims 4-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:

As to claim 4, the prior art of record does not appear to explicitly teach or fairly suggest the working condition state modeling and model correcting method according to claim 3, characterized in that the dimension reduction comprises: respectively computing a variance for each dimension of the parameters to obtain (σ1, σ2, …, σm); and computing the mean value σ̄ = (σ1 + σ2 + … + σm)/m of the variance, and deleting the values in (σ1, σ2, …, σm) that are less than σ̄ to obtain (σ1, σ2, …, σn).
Further, it would not have been obvious to one of ordinary skill in the art to combine the above-noted limitations with the remaining limitations of the claim.

As to claim 5, the prior art of record does not appear to explicitly teach or fairly suggest the working condition state modeling and model correcting method according to claim 1, characterized in that a k-means algorithm is used for clustering, specifically: conducting k-means clustering on the data set (xi1, xi2, ..., xin) after dimension reduction for each k value, and solving the sum of squared errors (SSE) value in clusters for each clustering result; and using cluster partitions (C1, C2, ..., CK) as output when min(SSE) is taken.
Further, it would not have been obvious to one of ordinary skill in the art to combine the above noted limitations with the remaining limitations of the claim.

As to claim 6, the prior art of record does not appear to explicitly teach or fairly suggest the working condition state modeling and model correcting method according to claim 1, characterized in that the generating the working condition data set and the working condition process data set comprises: firstly, marking the cluster partitions (C1, C2, ..., CK) of the data set (xi1,xi2, ...,xin) with the working condition types to form a working condition data set expressed as (xi1, xi2, ... , xin, yk); and simultaneously, respectively computing the central points of the cluster partitions to form a central point data set (ck1, ck2, -, ckn, yk).
Further, it would not have been obvious to one of ordinary skill in the art to combine the above noted limitations with the remaining limitations of the claim.

As to claim 7, the prior art of record does not appear to explicitly teach or fairly suggest the working condition state modeling and model correcting method according to claim 1, characterized in that the working condition transition probability model data set is P(yam+1 | ya1, ya2, ya3, … , yaM), wherein M is a window size; [M < K/2]; and K is the number of the working condition types.
Further, it would not have been obvious to one of ordinary skill in the art to combine the above noted limitations with the remaining limitations in the claim.

As to claim 8, the prior art of record does not appear to explicitly teach or fairly suggest the working condition state modeling and model correcting method according to claim 1, characterized in that in the working condition transition mode ya1, ya2, ya3, … , yam, a working condition type ya1 appears firstly, then a working condition type ya2 appears and next a working condition type ya3 appears, and so on until the working condition type yam appears.
Further, it would not have been obvious to one of ordinary skill in the art to combine the above noted limitations with the remaining limitations in the claim.

As to claim 9, the prior art of record does not appear to explicitly teach or fairly suggest the working condition state modeling and model correcting method according to claim 1, characterized in that the collecting the data, and detecting and processing the data comprises: if d < Dmax, taking the working condition type of the central point with a distance of d; adding the time sequence labels to form time sequence data (t'i,x’1, x’2, ... , x’n, y') ; and saving the data into a data set (t’i, x'i1, x’i2, ... x’in, y'k’ )to be processed.
Further, it would not have been obvious to one of ordinary skill in the art to combine the above noted limitations with the remaining limitations in the claim.

As to claim 10, the prior art of record does not appear to explicitly teach or fairly suggest the working condition state modeling and model correcting method according to claim 1, characterized in that the step 6 comprises: continuously taking the working condition transition mode (yi, yi+1, … , yM, yM+1) with a sliding window size of M for the data set (t’i, x’i1, x’i2, ... , x’in, y’k’) to be processed according to the chronological order; inquiring and counting the probability p in the working condition transition probability model; if p > E, continuing to compute the working condition of the time sequence of a next group of data parameters; and if 0 < p < E, correcting a corresponding probability in the working condition transition probability model, wherein E represents a probability value defined according to expert knowledge.
Further, it would not have been obvious to one of ordinary skill in the art to combine the above noted limitations with the remaining limitations in the claim.

As to claim 11, the prior art of record does not appear to explicitly teach or fairly suggest the working condition state modeling and model correcting method according to claim 10, characterized in that the corresponding probability in the working condition transition probability model comprises: when p = 0, adding a probability value of the working condition transition mode to be corrected to the working condition transition probability model, recorded as E.
Further, it would not have been obvious to one of ordinary skill in the art to combine the above noted limitations with the remaining limitations in the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen et al. (CN 102890750 B) appears to disclose calculating a sampling time sequence of mean-square and average variance value.
Li (CN 109491258 A) appears to disclose building a classifier model based on a hierarchical clustering algorithm after pre-processing data of a given attribute.
Guan et al. (CN 107423636 B appears to disclose calculating a minimum value of a data point and coordinate origin distance in a data set.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B ROCHE whose telephone number is (571)270-1721. The examiner can normally be reached Monday-Friday, 10:30 - 7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.B.R/Examiner, Art Unit 2184     


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184